Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit g(3) FORM OF AMENDED AND RESTATED APPENDIX A TO THE DOMESTIC CUSTODY AGREEMENT BETWEEN NETS TRUST AND JPMORGAN CHASE BANK, N.A., DATED FEBRUARY 26, 2008 Intending to be legally bound, the undersigned hereby amend and restate Appendix A to the aforesaid Agreement to include the following investment portfolios as of May 22, 2008: NETS™ S&P/ASX 200 Index Fund (Australia) NETS™ BEL 20® Index Fund (Belgium) NETS™ Hang Seng China Enterprises Index Fund NETS™ CAC40® Index Fund (France) NETS™ DAX® Index Fund (Germany) NETS™ Hang Seng Index Fund (Hong Kong) NETS™ ISEQ 20™ Index Fund (Ireland) NETS™ TA-25 Index Fund (Israel) NETS™ S&P/MIB Index Fund (Italy) NETS™ TOPIX® Index Fund (Japan) NETS™ FTSE Bursa Malaysia 100 Index Fund NETS™ AEX-index® Fund (The Netherlands) NETS™ PSI 20® Index Fund (Portugal) NETS™ RTS Index Fund (Russia) NETS™ FTSE Singapore Straits Times Index Fund NETS™ FTSE/JSE Top 40 Index Fund (South Africa) NETS™ TAIEX Index Fund (Taiwan) NETS™ FTSE SET Large Cap Index Fund (Thailand) NETS™ FTSE 100 Index Fund (United Kingdom) NETS™ Tokyo Stock Exchange REIT Index Fund NETS™ BOVESPA Index Fund (Brazil) NETS™ FTSE All-World Canada Index Fund NETS™ IPC® Index Fund (Mexico) NETS™ OMXS30 Index Fund (Sweden) NETS™ SLI Index Fund (Switzerland) NETS™ FTSE CNBC Global 300 Index Fund All signatures need not appear on the same copy of this Amended and Restated Appendix A. NETS TRUST JPMORGAN CHASE BANK, N.A. By: By: Title: Title:
